Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 1 of 14

 

Approved: & _

STEVEN J. KOCHEVAR/JANIS M. ECHENBERG/JEFFREY C.
COFFMAN
Assistant United States Attorneys

Before: THE HONORABLE ANDREW E. KRAUSE
United States Magistrate Judge
Southern District of New York

21 MT dito

SEALED COMPLAINT
UNITED STATES OF AMERICA

: Violations of

- Vv. - : 18 U.S.C. §§ 1001,

: 1349, 2315, 2326
VICTOR ROBINSON OSORIO,

: COUNTIES OF OFFENSE:

Defendant. : WESTCHESTER, NEW YORK,

BRONX

SOUTHERN DISTRICT OF NEW YORK, ss.:

DELEASSA PENLAND, being duly sworn, deposes and says that
she is a Special Agent with the U.S. Attorney’s Office —-
Southern District of New York (“USAO-SDNY”), and charges as
follows:

COUNT ONE
(Conspiracy to Commit Mail and Wire Fraud)

1. From at least in or about October 2016 through at
least in or about August 2019, in the Southern District of New
York and elsewhere, VICTOR ROBINSON OSORIO, the defendant, and
others known and unknown, willfully and knowingly, did combine,
conspire, confederate, and agree together and with each other to
commit mail and wire fraud, in violation of Title 18, United
States Code, Sections 1341 and 1343, to wit, OSORIO and others
engaged in a telemarketing scheme which was intended to and did
defraud dozens of elderly victims over the age of 55 years old
of hundreds of thousands of dollars, by falsely informing the
victims they had won monetary prizes and deceiving them into
paying purported fees to obtain their supposed prize, using
interstate telephone calls, text messages and mailings in
furtherance of the scheme.

 
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 2 of 14

2. It was a part and an object of the conspiracy that
VICTOR ROBINSON OSORIO, the defendant, and others known and
unknown, willfully and knowingly, having devised and intending to
devise a scheme and artifice to defraud, and for obtaining money
and property by means of false and fraudulent pretenses,
representations and promises, for the purpose of executing such
scheme and artifice and attempting so to do, would and did place
and cause to be placed in a post office and authorized
depository for mail matter, matters and things to be sent and
delivered by the Postal Service, and would and did deposit and
cause to be deposited matters and things to be sent and
delivered by private and commercial interstate carriers, and
would and did take and received and cause to be taken and
received therefrom, such matters and things, and would and did
cause to be delivered by mail and such carriers, according to
the directions thereon, and at the places at which they were
directed to be delivered by persons to whom they were addressed,
such matters and things, in violation of Title 18, United States
Code, Section 1341.

3. It was a further part and an object of the conspiracy
that VICTOR ROBINSON OSORIO, the defendant, and others known and
unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud and for obtaining
money and property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

(Title 18, United States Code, Sections 1349 and 2326.)

COUNT TWO
(Making False Statements)

4. From at least in or about March 2020 through at least
in or about December 2020, in the Southern District of New York
and elsewhere, VICTOR ROBINSON OSORIO, the defendant, ina
matter within the jurisdiction of the executive branch of the
Government of the United States, knowingly and willfully made a
materially false, fictitious, and fraudulent statement and
representation and made and used a false writing and document
knowing the same to contain a materially false, fictitious, and
fraudulent statement and entry, to wit, OSORIO made false
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 3 of 14

statements to the United States Small Business Administration
(the “SBA”), including while located in the Bronx, New York,
regarding, among other things, the finances of and number of
employees at companies OSORIO controlled, for the purpose of
obtaining a total of approximately $43,000 for OSORIO’s
companies through the Economic Injury Disaster Loan (“EIDL”)
Program administered by the SBA.

(Title 18, United States Code, Sections 1001 and 2.)

COUNT THREE

(Structuring to Evade Currency Transaction Reports)

5. On or about February 17, 2017, in the Southern
District of New York, VICTOR ROBINSON OSORIO, the defendant,
unlawfully, willfully, and knowingly, and for the purpose of
evading the reporting requirements of Title 31, United States
Code, Section 5313(a), and the regulations prescribed
thereunder, did structure and assist in structuring, and attempt
to structure and assist in structuring, transactions with one
and more domestic financial institutions, to wit, the defendant
made and caused to be made the following deposits and
withdrawals in cash to and from banks he controlled at a
domestic financial institutions located in Westchester, New
York:

DATE AMOUNT
02/14/17 $9,800 (cash deposit)
02/14/17 $9,900 (cash deposit)
02/17/17 $9,100 (cash withdrawal)
02/17/17 $9,000 (withdrawal via cashed check)
02/17/17 $5,000 (withdrawal via cashed check)

(Title 31, United States Code, Section 5324 (a) (3).)

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

 

 
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 4 of 14

6. T am a Special Agent with the USAO-SDNY and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
examination of report and records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated. Where figures,
calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

Overview of the Conspiracy

 

7. Based on my investigation, including, among other
things, my review of documents and records produced in response
to grand jury subpoenas and obtained pursuant to search warrants
and other court orders, my review of publicly available
information, interviews of witnesses, and my training and
experience, I have learned the following regarding frauds
engaged in by VICTOR ROBINSON OSORIO, the defendant:

a. As set forth in more detail herein, OSORIO and
companies he controls are engaged in (i) a scam perpetrated
against dozens of elderly individuals to falsely inform them
they have won a monetary prize in order to deceive them into
paying hundreds of thousands of dollars in fees to obtain their
purported prize (the “Elder Fraud Scheme”) and (ii) a scheme to
fraudulently obtain COVID-19 pandemic relief loans from the
Small Business Administration (the “Relief Loan Scheme”).

b. In connection with the Elder Fraud Scheme, I have
identified at least 15 elderly individuals (the “Elder Victims”)
who were notified by phone, including using a phone number paid
for by one of OSORIO’s companies, that they had won a
sweepstakes or lottery and then were each induced to pay
thousands of dollars in purported taxes or fees. in order to
receive their winnings, which they were directed to mail to
OSORTO’s companies and/or locations controlled by OSORIO. The
elderly individuals never received any winnings. In addition to
the 15 Elder Victims, I have identified more than 50 additional .
checks, believed to be associated with other elderly victims,
that were deposited in bank accounts associated with OSORIO or
companies he controls, including companies located in the
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 5 of 14

Southern District of New York. As described in greater detail
below, these accounts received approximately $850,000 in funds
from elderly victims.

c. In connection with the Relief Loan Scheme, OSORIO
submitted at least nine loan applications to the Small Business
Administration (“SBA”) for COVID-19 economic relief for OSORIO’s
purported businesses through the EIDL Program. OSORIO received
two loans, totaling $43,000 based on these applications. OSORIO
made false statements about his criminal history on each of
these loan applications. On certain applications, including one
for which OSORIO received a $39,000 loan, OSORIO also made false
statements about the finances of and the number of employees at
his companies.

Relevant Entities and Bank Accounts

 

8. In the course of the investigation, other agents and I
have identified the following companies and bank accounts used
and controlled by VICTOR ROBINSON OSORIO, the defendant, to
conduct his fraudulent activities:

a. According to records from the State of New Jersey
Division of Revenue and Enterprise Services, OSORIO is the sole
registered agent of JP CAPITAL GROUP INC. (“JP CAPITAL”), a New
Jersey corporation established in September 2016. OSORIO is the
only listed signor on at least six bank accounts for JP CAPITAL:
#1246 (last four digits of account), opened on or about November
17, 2016 at Bank-1 (“Bank-1 Account-1”), #1300, opened on or
about February 21, 2017 at Bank-1 (“Bank-1 Account-2”); #6036,
opened on or about October 11, 2016 at Bank-2 (“Bank~-2 Account-
1”); #9267, opened on or about October 24, 2017 at Bank-3
(“Bank-3 Account-1”); #1424, opened on or about November 29,
2016 at Bank-4 (“Bank-4 Account-1”); #3156, opened on or about
November 12, 2016 at Bank-5 (“Bank-5 Account-1”); #5731, opened
on or about March 3, 2017 at Bank-5 (“Bank-5 Account-2”"); and
#0018, opened on or about October 7, 2016 at Bank-6 (“Bank-6
Account-1") (collectively the “JP CAPITAL Accounts”). OSORIO
identified himself as President and/or owner of JP CAPITAL in
bank records associated with these accounts. In addition, on
October 31, 2018, OSORIO opened an account for JP CAPITAL at a
checking cashing business in New York, New York (“Checking
Cashing Business-1 Account-1”). I have identified at least one
additional checking cashing business in New York, New York, at
which OSORIO has cashed checks made out to JP CAPITAL (“Check
Cashing Business-2”).

 
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 6 of 14

b. According to records from the New York State
Department of State, OSORIO was listed as the Chief Executive
Officer of V&A WHOLESALE MOBILE CORPORATION (“V&A”), a New York
corporation established in February 2011. These records list the
business address of OSORIO and V&A as 1384 Grand Concourse, Apt.
5E, Bronx, NY 10456. OSORIO is the only listed signor on at
least three bank accounts for V&A opened in New York, New York,
#6486 (last four digits of account); opened on or about July 30,
2014 at Bank-7 (“Bank-7 Account 1”); #8701, opened on or about
August 25, 2015 at Bank-8 (“Bank-8 Account 1”); and #6680,
opened on or about December 2, 2016, at Bank-9 (“Bank-9 Account
1”), and one account for V&A, #8198, opened on or about March 8,
2019, at Bank-10 in Bronx, New York(“Bank-10 Account 1”).

c. According to records from the Florida Department
of State Division of Corporations and bank records, OSORIO is
the sole operating manager of LIBERTY FINANCIAL SERVICES LLC
(“LIBERTY FINANCIAL”), a Florida domestic limited liability
company established in 2018. During the time period relevant to
this Complaint, OSORIO used business bank accounts for LIBERTY
to make payments to his personal American Express credit card
and to fund other personal expenditures.

d. According to the State of New Jersey Division of
Revenue and Enterprise Services, OSORIO is the sole principal of
V&S MULTISERVICES LLC (“V&S”), a New Jersey domestic limited
liability company created in 2019. During the time period
relevant to this Complaint, OSORIO used business bank accounts
for V&S to make payments to his personal American Express credit
card and to fund other personal expenditures.

e. Along with another individual (“CC-1”), OSORIO
was a signatory on a bank account #8040 opened on or about
January 23, 2017, at Bank-11 (“Bank-11 Account-1”), in the name
of KR TRADING, LLC (“KR TRADING”). KR TRADING is owned by CC-1
and has a listed address of 777 Westchester Ave Ste 101, White
Plains, NY, on bank account records. On or about February 14,
2017, Bank-11 Account-1 received a cash deposit in the amount of
59,800 at a Bank-11 branch in Yonkers, New York and received a
cash deposit in the amount of $9,900 at a Bank-11 branch in
White Plains, New York. On or about February 17, 2017, two
checks in the amounts of $9,000 and $5,000, drawn on Bank-il
Account-1 and made payable to OSORIO, were cashed at a Bank-11l
branch in White Plains, New York. On the same day, $9,100 in
cash was withdrawn from Bank-11 Account-1 in White Plains, New
York. On or about March 10, 2017, less than two months after it
was opened, Bank-11 Account-1 was closed. At all times relevant
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 7 of 14

to the charges herein, Title 31, United States Code, Section
5313(a), and the regulations prescribed thereunder, required
every financial institution, as defined in Title 31, United
States Code, Section 5312{a), and the regulations prescribed
thereunder, to file a Currency Transaction Report (“CTR”) with
the Internal Revenue Service for each transaction involving
currency in excess of $10,000. CTRs are intended to reveal the
identity of both the person who conducted the transaction and
the person for whom the transaction was conducted. Title 31,
United States Code, Section 5324(a) (3), and the regulations
prescribed thereunder, prohibited conduct causing a financial
institution to fail to file CTRs, and the structuring of
transactions for the purpose of evading the filing of CTRs.
“Structuring” includes the practice of subdividing an amount of
currency in excess of $10,000 into amounts of $10,000 or less
and then conducting separate transactions in currency with those
amounts to evade the requirement of filing a CTR. Bank-1l is a
financial institution as defined in Title 31, United States
Code, Section 5312(a).

The Elder Fraud Scheme

 

9. Despite statements in bank records I have reviewed
asserting that JP CAPITAL is an electronics wholesaler dealing
in cell phones, or a wholesaler of food products, each of the JP
CAPITAL Accounts were funded in large part by checks and money
orders from individuals across the United States who I have
identified as being over the age of 60.

10. Based on my interview of the 15 Elder Victims, the
Elder Fraud Scheme was perpetrated as follows: An Elder Victim,
typically living alone, received a telephone call from an
unknown individual, often identified as “Kennedy” or “Walter
Burns,” who told the Elder Victim that he or she had won a
lottery or sweepstakes. The Elder Victim was further informed
that to receive the prize money associated with the lottery or
sweepstakes, the Elder Victim must first pay taxes or other
fees. The Elder Victim was instructed to send a check or money
order to JP CAPITAL via mail.

11. Once the Elder Victim sent the initial money, the
Elder Victim then received additional calls indicating that
there were additional fees or taxes and that the Elder Victim
was required to send more money. In some cases, a family member
or employee at the Elder Victim's bank attempted to stop the
Elder Victim from making the requested payments. In no case did
the Elder Victim in fact receive any prize money. After the

 

 
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 8 of 14

Elder Victim stopped making payments to JP CAPITAL, either
because of family or bank intervention, or because the Elder
Victim became suspicious of the scheme, the Elder Victim
received calls from other individuals who stated that they were
from the government, or a bank, and requested additional
payments from the Elder Victim. Despite efforts by some Elder
Victims to change their phone numbers, they continued to be
harassed by such phone calls.

12. Elder Victims were provided multiple addresses to send
the requested checks or money orders, including (i) 2037 Lemoine
Ave, Suite 163, Fort Lee, New Jersey, (the “Hub Print & Copy
‘Suite 163’ Address”), at which VICTOR ROBINSON OSORIO, the
defendant, rents Mailbox 163, and to which OSORIO has granted
CC-1 authorized access, and (ii) 1 Bridge Plaza North Suite 275,
Fort Lee, NJ, which is an address listed for JP CAPITAL in IRS
records and on bank documents completed or signed by OSORIO
associated with the JP CAPITAL Accounts.

13. I interviewed Elder Victim-1, an 86-year-old living
alone in Massachusetts. In response to calls following the
pattern described above, Victim-1 sent at least ten official
bank checks totaling over $480,000 to JP CAPITAL over a period
of two months in 2018. Victim-1l maintained handwritten notes
while on the phone with the unknown individuals seeking payment
related to purported lottery winnings. I have reviewed those
notes and they reflect directions to send funds to the Hub Print
& Copy “Suite 163” Address. The notes also contain the name of
CC-1, KR TRADING LLC and an address, 777 Westchester Ave Ste
101, White Plains, NY, which is the listed address for KR
TRADING LLC on bank account records. One of the handwritten
netes contained a phone number ending in 2352 (the “2352
Number”), which Elder Victim-1 indicated was one of the numbers
used to call him related to the purported lottery winnings.

14. In addition, I interviewed Elder Victim-2, who lives
alone in Texas. On or about February 21, 2018, Elder Victim-2
received a call from an unknown individual informing him he had
won a prize of approximately $625,000. Elder Victim-2 asked if
it was Publisher Clearing House and the unknown caller said yes.
Elder Victim-2 was told to send money to JP CAPITAL. After
sending an initial payment of approximately $8,460 to JP Group
Inc. by cashier's check, Elder Victim-2 was told he needed to
send additional money because the check he sent was made out to
the wrong name and they could not deposit it. On or around
March 1, 2018, Elder Victim-2 sent another cashier's check in
the amount of $8,460 to J.P. Capital Group Inc. Elder Victim-2
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 9 of 14

was then told that he needed to send additional money to get the
purported prize package. In response to these fraudulent
requests, Elder Victim-2 sent an additional $5,000 by wire to
Bank-3 Account-1 on or around March 7, 2018. Elder Victim-2
later received a package from JP CAPITAL via FedEx that he was
told would contain his winnings, but it contained only $10.
Elder Victim-2 maintained the FedEx package, which indicates
that the sender is JP CAPITAL and includes the Hub Print & Copy
“Suite 163” Address. Elder Victim-2 also maintained his
handwritten notes with the names of individuals he spoke to and
where to send the money. The notes include the name “JP Capital
Group Inc.” and the Hub Print & Copy “Suite 163” Address.

15. I also interviewed Elder Victim-3, who lives in
Tennessee. In or around May 2018, Victim-3 received calls
stating she won the lottery and needed to pay taxes and various
fees related to the winnings. Victim-3 received calls and text
messages from several different phone numbers including the 2352
Number. One of the individuals on the calls identified himself
as “Walter Burns.” Another individual stated that he or she was
from the IRS, and the caller ID indicated the call was from the
Internal Revenue Service. As directed by the callers, Elder
Victim-3 purchased two cashier’s checks totaling $11,975,
payable to J.P. Capital Group Inc., and mailed the checks to the
“Hub Print & Copy ‘Suite 163’ Address,” as directed by the
individuals on the calls. After sending the two cashier's checks
totaling $11,975, Victim-3 received a text message from the 2352
Number stating FedEx Prime was "preparing a shipment containing
cashiers checks and tax documents .. . As the declared value is
over $500,000 you are required to purchase a refundable deposit
insurance bond in the amount of $10,000. The FDIC refundable
bond can be purchased and later refunded through the accounting
firm of JP Capital Group Inc."

16. Based on records obtained from a company that provides
internet phone and fax functionality for businesses (the
“Internet Phone Company”), I have learned that the 2352 Number
is a phone number tied to a specific Internet Phone Company User
ID for which multiple payments have been made with debit cards
associated with Bank-3 Account-1 and Bank-10 Account-1, both of
which are controlled by VICTOR ROBINSON OSORIO, the defendant
(the “OSORIO User ID”). Bank-10 is located in Bronx, New York,
and Bank-10 Account-1 was opened in Bronx, New York. The
Internet Phone Company’s system allows a user to make and
receive calls with an Internet Phone Company-assigned number
using their smartphone or computer. The OSORIO User ID has
multiple phone numbers assigned to it, including the 2352

 

 

 
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 10 of 14

Number. The subscriber information for the OSORIO User ID is a
Florida corporation that has been inactive, according to state
records, since 2016. The Internet Phone Company does not verify
the registered names of their-users. In reviewing the billing
transactions for the OSORIO User ID, I was able to determine
that that “American Sweepstakes Publisher,” “UBS Capital Inc.”
and “Internal Revenue” were Caller ID names used in connection
with the OSORIO User ID. In addition, I was able to identify
calls or texts with Elder Victim-1 and Elder Victim-3 within a
call and text log for the 2352 Number.

17. Based on my review of bank records, at least
approximately $850,000 associated with the Elder Fraud Scheme
has been deposited in JP CAPITAL Accounts between 2016 and 2018,
including funds sent by the 15 Elder Fraud Victims I interviewed
in connection with this investigation, as well as approximately
53 additional apparent Elder Victims I identified by reviewing
the handwriting on certain checks, which appeared to me to be
written by elderly individuals, based on my training and
experience, given the shaky nature of the handwriting that is
typical of an elderly individual. I also used personal
identifying information on the checks to determine that the
accounts were associated with individuals over 60 years old.

18. Beginning in or about November 2016 and continuing at
least until November 2018, several of the JP CAPITAL Accounts
were closed by the respective banks. In 2018 and 2019, after
the closure of these bank accounts, OSORIO used Check Cashing
Business-1 and Check Cashing Business-2 to cash checks made out
to JP CAPITAL, including checks from individuals I have
identified through law enforcement databases as being over the
age of 60.

The Relief Loan Scheme

 

Background on SBA Lending in Response to COVID-19

 

19. The SBA is a federal agency of the Executive Branch
that administers assistance to American small businesses. This
assistance includes guaranteeing loans that are issued by
certain lenders to qualifying small businesses. Under the SBA
loan guarantee programs, the actual loan is issued by a
commercial lender, but the lender receives the full faith and
credit backing of the United States Federal Government on a
percentage of the loan. Therefore, if a borrower defaults on an
SBA-guaranteed loan, the commercial lender may seek
reimbursement from the SBA, up to the percentage of the

10
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 11 of 14

guarantee. By reducing the risk to commercial lenders, the SBA
loan guarantee programs enable lenders to provide loans to
qualifying small businesses when financing is otherwise
unavailable to them on reasonable terms through normal lending
channels. When a borrower seeks an SBA-guaranteed loan, the
borrower must meet both the commercial lender’s eligibility
requirements for the loan as well as the SBA’s eligibility
requirements.

20. The Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act is a federal law enacted on March 29, 2020
designed to provide emergency financial assistance to the
millions of Americans who are suffering the economic effects
caused by the COVID-19 pandemic. The CARES Act expanded the
separate EIDL Program, which provides small businesses with low-
interest loans of up to $2 million that can provide vital
economic support to help overcome the temporary loss of revenue
they are experiencing due to COVID-19. To qualify for an EIDL
under the CARES Act, the applicant must have suffered
“substantial economic injury” from COVID-19, based on a
company’s actual economic injury determined by the SBA, up to $2
million. EIDLs may be used for payroll and other costs as well
as to cover increased costs due to supply chain interruption, to
pay obligations that cannot be met due to revenue loss, and for
other similar uses. The CARES Act also permits applicants to
request an advance of up to $10,000 to pay allowable working
capital needs, which is expected to be paid by the SBA within
three days of submission of an EIDL application to the .SBA,
provided the application contains a self-certification under
penalty of perjury of the applicant’s eligibility for an EIDL.
The SBA directly makes loans to applicants under the EIDL
Program.

OSORIO’s Fraudulent Loan Applications

 

21. Based on my review of records obtained from the SBA, I
have learned the following, in substance and in part, regarding
EIDL applications submitted by VICTOR ROBINSON OSORIO, the
defendant:

a. From at least in or about March 2020 to at least
in or about December 2020, OSORIO submitted nine loan
applications for COVID-19 economic relief from the SBA on behalf
of his purported businesses. As described below, OSORIO made
false statements on each of these loan applications. On each
application OSORIO “certify[ied] that all information in [the]
application and submitted with [the] application is true and

11

 
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 12 of 14

correct to the best of [his] knowledge, and that [he would]
submit truthful information in the future.”

b. Two of the loans, both of which OSORIO submitted
in or about March 2020, were approved: a $39,000 loan for V&S
and a $4,000 loan for V&A. In connection with these loans,
OSORIO signed a Loan Authorization and Agreement with the SBA in
which he certified, among other things, the following: ‘ALI
representations in the Borrower’s Loan application (including
all supplementary submissions) are true, correct and complete
and are offered to induce SBA to make this Loan.” Internet
protocol records provided by the SBA reflect that OSORIO
electronically signed the V&S loan agreement while located in
the Bronx, New York.

c. On each of the nine loan applications - submitted
between March and December 2020 -- OSORIO falsely answered “No”
to at least the following two questions: (i) “Are you presently
subject to an indictment, criminal information, arraignment, or
other means by which formal criminal charges are brought in any
jurisdiction?” and (ii) “For any criminal offense - other than a
minor vehicle violation - have you ever been convicted, plead
guilty, plead nolo contendere, been placed on pretrial
diversion, or been placed on any form of parole or probation
(including probation before judgement)?” However, based on law
enforcement records and conversations with law enforcement, I
know that OSORIO was arrested, in or around April of 2019, by
the Englewood Cliffs Police Department for Forgery and Theft by
Deception; those charges remain pending; and OSORIO is currently
enrolled in a three-year pretrial intervention program.

d. On a loan application dated on or around March
31, 2020, OSORIO falsely indicated that V&S had gross receipts
of $280,000 and cost of goods sold of $190,000 for the 12 months
preceding the pandemic, and that the business had six employees.
Based on IRS records, OSORIO did not file a 2019 tax return for
V&S, which would have been required based on the representations
on this loan application, and did not file any employment tax
returns for V&S. OSORIO received a $39,000 SBA loan based on
this application.

e. On a loan application dated on or around June 22,
2020, OSORIO indicated that JP CAPITAL had gross receipts of
$80,000 and cost of goods sold of $62,000 for the twelve months
preceding the pandemic. On a second loan application, dated on
or around July 13, 2020, OSORIO indicated that JP CAPITAL had
gross receipts of $480,000 and cost of goods sold of $368,000

12
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 13 of 14

for the same twelve-month period as the first loan application.
Based on IRS records, OSORIO did not report any gross receipts
or cost of goods sold from JP CAPITAL on his Schedule C Form
1040 2019 Income Tax Return. In addition, in an email between
OSORIO and his accountant on or about March 16, 2020, with the
subject "Jp Capital", Osorio told his accountant to "send the
corp with zero due to no activity plz." Both of these
applications were denied by the Small Business Administration.

22. OSORIO also created at least three new email accounts
on or about the same dates he submitted fraudulent applications:
libertyf0811@gmail.com, jpcnjO8@gmail.com. and
libertyf1886@gmail.com. OSORIO used these email addresses as the
business contact email addresses on loan applications, in an
apparent effort to disguise his connection to prior
applications.

WHEREFORE, I respectfully request that a warrant be issued
for the arrest of VICTOR ROBINSON OSORIO, the defendant, and
that he be arrested and imprisoned or bailed, as the case may
be.

Lelonoer PudaA |b, AEK, with. poraisaian
DELEASSA PENLAND ‘
Special Agent
U.S. Attorney’s Office — Southern
District of New York

Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this

oY th day of February, 2021

(en a

THE HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

By Skype vides

13

 

 
Case 7:21-cr-00219-KMK Document 2 Filed 02/24/21 Page 14 of 14
